Citation Nr: 0524008	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  01-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2001.  The 
veteran's case was remanded to the RO for additional 
development in August 2003.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's hearing loss was manifested by level I 
hearing in the right ear and level II hearing in the left ear 
in July 1999.  

2.  The veteran's hearing loss was manifested by level II 
hearing in the right ear and level III hearing in the left 
ear in November 2002.

3.  The veteran's hearing loss is manifested by level IV 
hearing in the right ear and level V hearing in the left ear 
since August 3, 2005.


CONCLUSIONS OF LAW

1.  A compensable evaluation for service-connected hearing 
loss is not warranted prior to August 3, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 4.86 (2004); 
38 C.F.R. §§ 4.85, 4.87, 4.87a (1998).

2.  A compensable evaluation for service-connected hearing 
loss is warranted from August 3, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for hearing loss 
by way of a February 2001 rating decision.  He was assigned a 
noncompensable disability rating.  The veteran submitted his 
notice of disagreement with the initial rating in May 2001.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

The veteran's claim for a higher evaluation for his bilateral 
hearing loss is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was predicated on the results of a VA 
audiological examination conducted in July 1999.  Audiometric 
testing revealed puretone thresholds, in decibels, for the 
right ear of 25 at 1000 Hertz, 40 at 2000 Hertz, 60 at 3000 
Hertz, and 75 at 4000 Hertz with an average puretone 
threshold of 50.  Puretone thresholds, in decibels, for the 
left ear of 30 at 1000 Hertz, 45 at 2000 Hertz, 70 at 3000 
Hertz, and 95 at 4000 Hertz with an average puretone 
threshold of 60.  Speech audiometry testing revealed speech 
recognition ability of 94 percent in the right ear and 94 
percent in the left ear.

The veteran testified at a Board hearing in December 2001.  
He reported that he noticed hearing loss prior to 1982 which 
was worse in his left ear.  He reported that he had problems 
with speech discrimination, particularly high pitched sounds.  
He testified that he obtained hearing aids from the VA 
medical center (VAMC) in Kansas City.  He reported that the 
hearing aids helped with his hearing loss.  

The veteran was afforded a VA examination in November 2002.  
Audiometric testing revealed puretone thresholds, in 
decibels, for the right ear of 35 at 1000 Hertz, 45 at 2000 
Hertz, 65 at 3000 Hertz, and 80 at 4000 Hertz with an average 
puretone threshold of 56.  Puretone thresholds, in decibels, 
for the left ear of 35 at 1000 Hertz, 55 at 2000 Hertz, 80 at 
3000 Hertz, and 100 at 4000 Hertz with an average puretone 
threshold of 68.  Speech audiometry testing revealed speech 
recognition ability of 90 percent in the right ear and 88 
percent in the left ear.

The veteran underwent an audiological consultation in August 
2005.  The evidence was submitted by the veteran directly to 
the Board.  The veteran waived consideration by the agency of 
original jurisdiction.  Audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 40 at 1000 
Hertz, 55 at 2000 Hertz, 80 at 3000 Hertz, and 90 at 4000 
Hertz with an average puretone threshold of 66.  Puretone 
thresholds, in decibels, for the left ear of 50 at 1000 
Hertz, 60 at 2000 Hertz, 90 at 3000 Hertz, and 115 at 4000 
Hertz with an average puretone threshold of 79.  Speech 
audiometry testing revealed speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2004); 38 C.F.R. § 4.87, 4.87a (1998).

Changes were made to rating criteria effective from June 
1999, but the basic approach to evaluating hearing loss was 
not changed.  There were additions to the rating criteria 
that allowed for special ways of rating exceptional cases, 
none of which apply here.  38 C.F.R. § 4.86 (2004) (When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa of the regulation is to be used, 
whichever results in the higher numeral, to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.86(a) (2004). Additionally, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral for rating purposes.  
38 C.F.R. § 4.86(b) (2004).)  

A review of the July 1999 VA audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level I hearing in the right ear, and level II 
in the left ear when Table VI is used.  See 38 C.F.R. § 4.85, 
Table VI.  Neither the veteran's right or left ear qualifies 
as an exceptional pattern of hearing loss under 38 C.F.R. 
§ 4.86.

The combination of Level I and Level II corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  The 
assigned evaluation is determined by mechanically applying 
the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

A review of the November 2002 VA audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level II hearing in the right ear, and level 
III in the left ear when Table VI is used.  See 38 C.F.R. 
§ 4.85, Table VI.  Neither the veteran's right or left ear 
qualifies as an exceptional pattern of hearing loss under 
38 C.F.R. § 4.86.

The combination of Level I and Level III corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII.  As 
noted above, the assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann, supra. 

A review of the August 2005 VA audiometric examination, and 
using the speech discrimination scores from the audiogram, 
correlates to level IV hearing in the right ear, and level V 
in the left ear when Table VI is used.  See 38 C.F.R. § 4.85, 
Table VI.  Neither the veteran's right or left ear qualifies 
as an exceptional pattern of hearing loss under 38 C.F.R. 
§ 4.86.  The combination of Level IV and Level V corresponds 
to a 10 percent disability rating.  See 38 C.F.R. § 4.85, 
Table VII.  

Outpatient treatment reports from the Kansas City VAMC dated 
from July 1999 to October 2003 indicate that the veteran was 
fitted for hearing aids in July 2001.

As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI and Table VII.  See Lendenmann, 
supra.  In the veteran's case, that results in a 10 percent 
rating from August 3, 2005.  There is no objective evidence 
of record to indicate that the application of the rating 
criteria, as established, is inadequate to rate the veteran's 
hearing loss disability.  Accordingly, the preponderance of 
the evidence is against the claim for a rating greater than 
10 percent prior to August 3, 2005.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in February 2004 and informed him 
of the evidence needed to substantiate his claim.  The 
veteran was informed that he should obtain and provide copies 
of treatment records, unless he desired the RO's assistance 
in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The Board assisted the veteran in the development of 
evidence.  The veteran was afforded three VA examinations.  
Outpatient treatment reports from the VAMC were associated 
with the claims file.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The veteran was afforded three VA examinations.  The results 
of the examinations were reviewed under the applicable 
regulations using a mechanical process of applying the 
objective findings from the VA examination to an objective 
measure of the level of disability.  See Lendenmann, supra.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a compensable rating for hearing loss prior to 
August 3, 2005, is denied.

Entitlement to 10 percent disability evaluation for hearing 
loss is granted from August 3, 2005.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


